SECURED PROMISSORY NOTE

 

   

$172,520.00

November 18, 2016

Fort Collins, Colorado

 

 

For value received, WestMountain Gold, Inc., a Colorado corporation (“Payor”),
promises to pay to BOCO Investments, LLC, a Colorado limited liability company,
or its assigns (“Holder”) the principal sum of One Hundred Seventy-Two Thousand
Five Hundred Twenty Dollars ($172,520.00), with interest on the outstanding
principal amount at the rate of eight percent (8%) per annum.  Such interest
shall commence with the date hereof and shall continue to accrue on the
outstanding principal until paid in full.  Interest shall be computed on the
basis of a year of three hundred sixty-five (365) days for the actual number of
days elapsed.  All principal and accrued interest on this promissory note (the
“Note”) shall be due and payable on November 17, 2017 (the “Maturity Date”).


1.                  ALL PAYMENTS OF INTEREST AND PRINCIPAL SHALL BE IN LAWFUL
MONEY OF THE UNITED STATES OF AMERICA IN CASH, BY CERTIFIED CHECK, OR WIRE
TRANSFER.  ALL PAYMENTS SHALL BE APPLIED FIRST TO ACCRUED EXPENSES DUE UNDER
THIS NOTE, NEXT TO INTEREST AND THEREAFTER TO PRINCIPAL.


2.                  IF ACTION IS INSTITUTED TO COLLECT THIS NOTE, PAYOR PROMISES
TO PAY ALL COSTS AND EXPENSES, INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES AND COSTS, INCURRED IN CONNECTION WITH SUCH ACTION.


3.                  PAYOR MAY PREPAY THIS NOTE PRIOR TO THE MATURITY DATE
PROVIDED PAYOR FULLY REPAYS ALL AMOUNTS DUE HEREUNDER AT THE TIME OF PREPAYMENT.


4.                  THE OUTSTANDING BALANCE OF ANY AMOUNT OWING UNDER THIS NOTE
WHICH IS NOT PAID ON DEMAND SHALL BEAR INTEREST AT THE RATE OF THIRTY-SEVEN
PERCENT (37%) PER ANNUM ABOVE THE RATE THAT WOULD OTHERWISE BE IN EFFECT UNDER
THIS NOTE.


5.                  ALL PAYMENTS DUE HEREUNDER SHALL BE MADE TO HOLDER AT 262 E.
MOUNTAIN AVENUE, FORT COLLINS, CO 80524 OR AT SUCH OTHER PLACE AS HOLDER MAY
DESIGNATE IN WRITING.


6.                  PAYOR SHALL MAKE ALL PAYMENTS UNDER THIS NOTE WITHOUT
DEFENSE, SET-OFF OR COUNTERCLAIM ON ITS PART.


7.                  THE OCCURRENCE OF ANY ONE OR MORE OF THE FOLLOWING SHALL
CONSTITUTE AN “EVENT OF DEFAULT” HEREUNDER:


(A)                PAYOR FAILS TO PAY TIMELY ANY OF THE PRINCIPAL AMOUNT DUE
UNDER THIS NOTE ON THE DATE THE SAME BECOMES DUE AND PAYABLE OR ANY ACCRUED
INTEREST OR OTHER AMOUNTS DUE UNDER THIS NOTE ON THE DATE THE SAME BECOMES DUE
AND PAYABLE.


(B)               PAYOR BREACHES ANY MATERIAL OBLIGATION, COVENANT OR OTHER
MATERIAL REPRESENTATION, WARRANTY, TERM OR CONDITION CONTAINED IN THIS NOTE OR
ANY OTHER PROMISSORY NOTE OR AGREEMENT, OF ANY KIND OR NATURE, BETWEEN PAYOR AND
HOLDER.


1

--------------------------------------------------------------------------------

 


 


(C)                ANY REPRESENTATION OR WARRANTY OF PAYOR MADE HEREIN, OR IN
THE SECURITY AGREEMENTS (AS DEFINED BELOW) OR ANY OTHER AGREEMENT, STATEMENT,
CERTIFICATE, OR COMMUNICATION GIVEN TO HOLDER BE FALSE OR MISLEADING IN ANY
MATERIAL RESPECT WHEN MADE OR BECOME FALSE OR MISLEADING IN ANY MATERIAL RESPECT
AFTER THE DATE OF THIS NOTE.


(D)               PAYOR SHALL (I) FAIL TO MAKE ANY PAYMENT WHEN DUE UNDER THE
TERMS OF ANY BOND, DEBENTURE, NOTE OR OTHER EVIDENCE OF INDEBTEDNESS FOR MONEY
BORROWED TO BE PAID BY PAYOR AND SUCH FAILURE SHALL CONTINUE BEYOND ANY PERIOD
OF GRACE PROVIDED WITH RESPECT THERETO, OR (II) DEFAULT IN THE OBSERVANCE OR
PERFORMANCE OF ANY OTHER AGREEMENT, TERM OR CONDITION CONTAINED IN ANY BOND,
DEBENTURE, NOTE OR OTHER EVIDENCE OF INDEBTEDNESS FOR BORROWED MONEY.


(E)                PAYOR (I) FILES ANY PETITION OR ACTION FOR RELIEF UNDER ANY
BANKRUPTCY, REORGANIZATION, INSOLVENCY OR MORATORIUM LAW OR ANY OTHER LAW FOR
THE RELIEF OF, OR RELATING TO, DEBTORS, NOW OR HEREAFTER IN EFFECT; (II) MAKES
ANY ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR TAKES ANY CORPORATE ACTION IN
FURTHERANCE OF ANY OF THE FOREGOING; (III) APPLIES FOR OR CONSENTS TO THE
APPOINTMENT OF A RECEIVER, TRUSTEE, LIQUIDATOR OR CUSTODIAN OF ITSELF OR OF ALL
OR A SUBSTANTIAL PART OF ITS PROPERTY; (IV) IS UNABLE, OR ADMITS IN WRITING ITS
INABILITY, TO PAY ITS DEBTS GENERALLY AS THEY MATURE, (V) IS DISSOLVED OR
LIQUIDATED; (VI) BECOMES INSOLVENT (AS SUCH TERM MAY BE DEFINED OR INTERPRETED
UNDER ANY APPLICABLE STATUTE); OR (VII) TAKES ANY ACTION FOR THE PURPOSE OF
EFFECTING ANY OF THE FOREGOING.


(F)                AN INVOLUNTARY PETITION IS FILED AGAINST PAYOR (UNLESS SUCH
PETITION IS DISMISSED OR DISCHARGED WITHIN THIRTY (30) DAYS UNDER ANY BANKRUPTCY
STATUTE NOW OR HEREAFTER IN EFFECT) OR A CUSTODIAN, RECEIVER, TRUSTEE, ASSIGNEE
FOR THE BENEFIT OF CREDITORS (OR OTHER SIMILAR OFFICIAL) IS APPOINTED TO TAKE
POSSESSION, CUSTODY OR CONTROL OF ANY PROPERTY OF PAYOR;


(G)               A FINAL JUDGMENT OR ORDER FOR THE PAYMENT OF MONEY IN EXCESS
OF  $10,000 SHALL BE RENDERED AGAINST THE PAYOR AND THE SAME SHALL REMAIN
UNDISCHARGED FOR A PERIOD OF TEN (10) DAYS DURING WHICH EXECUTION SHALL NOT BE
EFFECTIVELY STAYED, OR ANY JUDGMENT, WRIT, ASSESSMENT, WARRANT OF ATTACHMENT, OR
EXECUTION OR SIMILAR PROCESS SHALL BE ISSUED OR LEVIED AGAINST THE COLLATERAL
(AS DEFINED BELOW) AND SUCH JUDGMENT, WRIT, OR SIMILAR PROCESS SHALL NOT BE
RELEASED, STAYED, VACATED OR OTHERWISE DISMISSED WITHIN TEN (10) DAYS AFTER
ISSUE OR LEVY.


(H)               PAYOR SHALL FAIL TO MAINTAIN THE LISTING OF ITS COMMON STOCK
ON AT LEAST ONE OF THE OTCBB OR AN EQUIVALENT REPLACEMENT EXCHANGE, THE NASDAQ
NATIONAL MARKET, THE NASDAQ SMALLCAP MARKET, THE NEW YORK STOCK EXCHANGE, OR THE
AMERICAN STOCK EXCHANGE.


(I)                 PAYOR SHALL FAIL TO COMPLY WITH THE REPORTING REQUIREMENTS
OF THE EXCHANGE ACT; AND/OR PAYOR SHALL CEASE TO BE SUBJECT TO THE REPORTING
REQUIREMENTS OF THE EXCHANGE ACT.


(J)                 ANY CESSATION OF OPERATIONS BY PAYOR.


(K)               PAYOR’S FAILURE TO MAINTAIN ANY MATERIAL INTELLECTUAL PROPERTY
RIGHTS, PERSONAL, REAL PROPERTY OR OTHER ASSETS WHICH ARE NECESSARY TO CONDUCT
ITS BUSINESS (WHETHER NOW OR IN THE FUTURE).


(L)                 THE SALE, CONVEYANCE, OR DISPOSITION OF ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OF THE PAYOR, THE EFFECTUATION BY THE PAYOR OF A TRANSACTION
OR SERIES OF RELATED TRANSACTIONS IN WHICH MORE THAN 50% OF THE VOTING POWER OF
THE PAYOR IS DISPOSED OF, OR THE CONSOLIDATION, MERGER OR OTHER BUSINESS
COMBINATION OF THE PAYOR WITH OR INTO ANY OTHER PERSON (AS DEFINED BELOW) OR
PERSONS WHEN, THE PAYOR IS NOT THE SURVIVOR.  "PERSON" SHALL MEAN ANY
INDIVIDUAL, CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP, ASSOCIATION,
TRUST OR OTHER ENTITY OR ORGANIZATION.


2

--------------------------------------------------------------------------------

 


 


(M)             HOLDER IN GOOD FAITH BELIEVES ITSELF INSECURE.


8.                 PAYOR’S OBLIGATIONS UNDER THIS NOTE ARE SECURED BY THAT
CERTAIN SECURITY AGREEMENT BY AND BETWEEN PAYOR AND HOLDER DATED JUNE 27, 2013
AND THAT CERTAIN SECURITY AND INTER-CREDITOR AGREEMENT DATED MAY 15, 2015 (THE
“SECURITY AGREEMENTS”).  SPECIFICALLY, THE TERM “TRANSACTION AGREEMENTS” AS
DEFINED IN THE JUNE 27, 2013 SECURITY AGREEMENT IS AMENDED TO INCLUDE THIS
NOTE. 


9.                 UPON THE OCCURRENCE OR EXISTENCE OF ANY EVENT OF DEFAULT,
IMMEDIATELY AND WITHOUT NOTICE, ALL OUTSTANDING OBLIGATIONS PAYABLE BY BORROWER
HEREUNDER SHALL AUTOMATICALLY BECOME IMMEDIATELY DUE AND PAYABLE.  IN ADDITION
TO AND NOT IN LIEU OF THE FOREGOING REMEDIES, UPON THE OCCURRENCE OR EXISTENCE
OF ANY EVENT OF DEFAULT, HOLDER MAY EXERCISE ALL OTHER RIGHTS, POWERS OR
REMEDIES GRANTED TO IT UNDER THIS NOTE, THE SECURITY AGREEMENT OR OTHERWISE
PERMITTED TO IT BY LAW (INCLUDING BUT NOT LIMITED TO FORECLOSURE OF THE SECURITY
INTEREST GRANTED IN THE SECURITY AGREEMENT), EITHER BY SUIT IN EQUITY OR BY
ACTION AT LAW, OR BOTH, ALL SUCH REMEDIES BEING CUMULATIVE. 


10.              SO LONG AS PAYOR SHALL HAVE ANY OBLIGATION UNDER THIS NOTE,
PAYOR SHALL NOT, WITHOUT THE HOLDER'S WRITTEN CONSENT, LEND MONEY, GIVE CREDIT
OR MAKE ADVANCES TO ANY PERSON, FIRM, JOINT VENTURE OR CORPORATION OR OTHER
ENTITY, INCLUDING, WITHOUT LIMITATION, OFFICERS, DIRECTORS, EMPLOYEES,
SUBSIDIARIES AND AFFILIATES OF PAYOR, EXCEPT LOANS, CREDITS OR ADVANCES IN
EXISTENCE OR COMMITTED ON THE DATE HEREOF AND WHICH PAYOR HAS INFORMED HOLDER IN
WRITING PRIOR TO THE DATE HEREOF.


11.              SO LONG AS PAYOR SHALL HAVE ANY OBLIGATION UNDER THIS NOTE,
PAYOR SHALL NOT, WITHOUT THE HOLDER'S PRIOR WRITTEN CONSENT, ASSUME, GUARANTEE,
ENDORSE, CONTINGENTLY AGREE TO PURCHASE OR OTHERWISE BECOME LIABLE UPON THE
OBLIGATION OF ANY PERSON, FIRM, PARTNERSHIP, JOINT VENTURE OR CORPORATION,
EXCEPT BY THE ENDORSEMENT OF NEGOTIABLE INSTRUMENTS FOR DEPOSIT OR COLLECTION
AND EXCEPT ASSUMPTIONS, GUARANTEES, ENDORSEMENT AND CONTINGENCIES IN EXISTENCE
OR COMMITTED ON THE DATE HEREOF AND WHICH PAYOR HAS INFORMED HOLDER IN WRITING
PRIOR TO THE DATE HEREOF.


12.              PAYOR UNCONDITIONALLY WAIVES NOTICE OF DEFAULT, PRESENTMENT OR
DEMAND FOR PAYMENT, PROTEST OR NOTICE OF NONPAYMENT OR DISHONOR AND ALL OTHER
NOTICES OR DEMANDS RELATIVE TO THIS NOTE.  


13.              NOTWITHSTANDING ANY OTHER PROVISION OF THIS NOTE, INTEREST
UNDER THIS NOTE SHALL NOT EXCEED THE MAXIMUM RATE PERMITTED BY APPLICABLE LAW,
AND IF ANY AMOUNT IS PAID UNDER THIS NOTE AS INTEREST IN EXCESS OF SUCH MAXIMUM
RATE, THEN THE AMOUNT SO PAID WILL NOT CONSTITUTE INTEREST BUT WILL CONSTITUTE A
PAYMENT ON ACCOUNT OF THE PRINCIPAL AMOUNT OF THIS NOTE. IF SUCH EXCESSIVE
INTEREST EXCEEDS THE UNPAID PRINCIPAL BALANCE OF THIS NOTE, SUCH EXCESS SHALL BE
REFUNDED TO PAYOR.


3

--------------------------------------------------------------------------------

 


14.              NO FAILURE BY HOLDER TO EXERCISE, OR DELAY BY HOLDER IN
EXERCISING, ANY RIGHT OR REMEDY HEREUNDER SHALL OPERATE AS A WAIVER THEREOF OR
OF ANY OTHER RIGHT OR REMEDY AND NO SINGLE OR PARTIAL EXERCISE OF ANY RIGHT OR
REMEDY SHALL PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR OF ANY OTHER
RIGHT OR REMEDY.  HOLDER MAY NOT WAIVE ANY OF ITS RIGHTS UNDER THIS NOTE EXCEPT
BY AN INSTRUMENT IN WRITING SIGNED BY IT.


15.              IF ANY PROVISION OF THIS NOTE SHALL BE JUDICIALLY DETERMINED TO
BE INVALID, ILLEGAL OR UNENFORCEABLE, THE VALIDITY, LEGALITY AND ENFORCEABILITY
OF THE REMAINING PROVISIONS SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED
THEREBY.


16.              THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF
THE STATE OF COLORADO, AS APPLIED TO AGREEMENTS AMONG COLORADO RESIDENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN THE STATE OF COLORADO, WITHOUT GIVING EFFECT
TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW
OTHER THAN COLORADO LAW. EXCLUSIVE VENUE FOR ALL ACTIONS ARISING OUT OF THIS
NOTE SHALL BE IN THE DISTRICT COURT IN AND FOR LARIMER COUNTY, COLORADO.


17.              IN ADDITION TO THE OBLIGATIONS RECITED HEREIN AND CONTEMPLATED
TO BE PERFORMED, EXECUTED, AND/OR DELIVERED BY PAYOR, PAYOR AGREES TO PERFORM,
EXECUTE, AND/OR DELIVER OR CAUSE TO BE PERFORMED, EXECUTED, AND/OR DELIVERED ANY
AND ALL SUCH FURTHER ACTS, INSTRUMENTS, DEEDS, AND ASSURANCES AS MAY BE
REASONABLY REQUIRED BY HOLDER TO CONSUMMATE ALL TRANSACTIONS CONTEMPLATED
HEREBY.


18.              PAYOR HEREBY RATIFIES THE VALIDITY OF THE PRIOR OBLIGATIONS (AS
THAT TERM IS DEFINED BELOW) AND CONFIRMS ALL OF ITS OBLIGATIONS THEREUNDER,
AGREES THAT IT HAS NO DEFENSES OR OFFSETS TO THE SAME, AGREES THAT ALL OF THE
PRIOR OBLIGATIONS ARE VALID AND ENFORCEABLE AGAINST PAYOR IN ACCORDANCE WITH
THEIR TERMS AND REMAIN IN FULL FORCE AND EFFECT.  PAYOR FURTHER ACKNOWLEDGES
THAT AS OF THE DATE OF THIS NOTE, PAYOR DOES NOT HAVE ANY CLAIMS OR CAUSES OF
ACTION AGAINST HOLDER, NOR ANY DEFENSES OR OFFSETS TO THE ENFORCEMENT OF THE
PRIOR OBLIGATIONS AND, TO THE EXTENT SUCH CLAIMS, CAUSES OF ACTION, DEFENSES OR
OFFSETS MAY EXIST, PAYOR EXPRESSLY WAIVES AND RELEASES THE SAME.  THE TERM
“PRIOR OBLIGATIONS” AS USED HEREIN MEANS THE FOLLOWING PROMISSORY NOTES AND ALL
LOAN AGREEMENTS AND SECURITY AGREEMENTS ENTERED INTO WITH RESPECT TO THE SAME:


(A)                THAT AMENDED AND RESTATED SECURED CONVERTIBLE PROMISSORY NOTE
DATED SEPTEMBER 17, 2012 BETWEEN WESTMOUNTAIN (AS BORROWER) AND BOCO (AS LENDER)
IN THE PRINCIPAL AMOUNT OF APPROXIMATELY $1,852,115, AS AMENDED;


(B)               THAT PROMISSORY NOTE DATED MAY 7, 2013 BETWEEN WESTMOUNTAIN
(AS BORROWER) AND BOCO (AS LENDER) IN THE PRINCIPAL AMOUNT OF $500,000, AS
AMENDED;


(C)                THAT PROMISSORY NOTE DATED JUNE 27, 2013 BETWEEN WESTMOUNTAIN
(AS BORROWER) AND BOCO (AS LENDER) IN THE PRINCIPAL AMOUNT OF $500,000, AS
AMENDED;


(D)               THAT SECURED PROMISSORY NOTE DATED FEBRUARY 14, 2014 BETWEEN
WESTMOUNTAIN (AS BORROWER) AND BOCO (AS LENDER) IN THE PRINCIPAL AMOUNT OF
$1,000,000, AS AMENDED;


4

--------------------------------------------------------------------------------

 


(E)                THAT PROMISSORY NOTE DATED MAY 1, 2015 BETWEEN WESTMOUNTAIN
(AS BORROWER) AND BOCO (AS LENDER) IN THE PRINCIPAL AMOUNT OF $100,000, AS
AMENDED;


(F)                THAT SECURED PROMISSORY NOTE DATED JUNE 26, 2015 BETWEEN
WESTMOUNTAIN (AS BORROWER) AND BOCO (AS LENDER), AS AMENDED;


(G)               THAT SECURED PROMISSORY NOTE DATED MARCH 22, 2016 BETWEEN
WESTMOUNTAIN (AS BORROWER) AND BOCO (AS LENDER), AS AMENDED; AND


(H)               THAT SECURED PROMISSORY NOTE DATED APRIL 12, 2016 BETWEEN
WESTMOUNTAIN (AS BORROWER) AND BOCO (AS LENDER), AS AMENDED.


19.              ANY TERM OF THIS NOTE MAY ONLY BE AMENDED OR WAIVED WITH THE
WRITTEN CONSENT OF PAYOR AND HOLDER.

IN WITNESS WHEREOF, Payor and Holder have caused this Note to be executed as of
the date first written above.

WestMountain GOLD, Inc.

By:

/s/Gregory Schifrin

Name: 

Gregory Schifrin

Title: 

President & CEO

 

5